Citation Nr: 0926495	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-12 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine condition.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

4.  Entitlement to service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the October 2006 rating decision granted 
an increased disability rating of 50 percent for the 
Veteran's PTSD, effective from the date of the Veteran's 
claim.  However, as this was not a full grant of the benefits 
sought, the claim is still in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

The record also reflects that evidence has been submitted 
directly to the Board, accompanied by a waiver of having this 
evidence initially considered by the agency of original 
jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for a 
cervical spine condition, entitlement to a total disability 
evaluation, and entitlement to service connection for a 
dental condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational 
and social impairment with deficiencies in most areas, but 
not by total occupational and social impairment.

2.  Service connection for a cervical spine condition was 
previously denied in a January 1988 Board decision.    

3.  The evidence received since the last prior denial of 
service connection for a cervical spine condition was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 70 percent, 
but not more, have been met for PTSD.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2008).

2.  The Board's January 1988 decision denying the Veteran's 
claim for service connection for a cervical spine condition 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1100 (2008).

3.  New and material evidence has been received and the claim 
of entitlement to service connection for a cervical spine 
condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Additionally, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals 
for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  An October 2007 VCAA notice letter specifically 
addressed these notice requirements.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was 
provided with VCAA notification letter in March 2004, prior 
to the June 2004 rating decision.  Thus, the timing 
requirements of Pelegrini have been satisfied.   

In the aforementioned notification letter, the RO informed 
the Veteran of what the evidence must show to establish 
entitlement to service connection.  The RO also explained 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Regarding the Veteran's claim for an increased disability 
rating for service-connected PTSD, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the Veteran was not originally informed 
of these requirements prior to the initial adjudication of 
the claim.  However, the Veteran was provided proper 
notification in the May 2008 VCAA letter.  The letter 
informed the Veteran that the evidence must show that his 
service-connected disability had gotten worse.  The Veteran 
was asked to submit medical or other relevant records to 
support his claims for an increased disability rating.  The 
letter included the pertinent diagnostic code for the 
Veteran's service-connected PTSD and notified the Veteran 
regarding the assignment of disability ratings and effective 
dates.  The letter also informed the Veteran regarding his 
service-connected PTSD and its impact on his daily life and 
employment.  The Veteran's claim was most recently 
readjudicated in March 2009.  Accordingly, adequate notice 
was provided and any timing errors have been cured.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as signified in a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a possible timing defect).  

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
the October 2007 VCAA notice, the RO noted the requirement 
that new and material evidence was necessary to reopen the 
previously denied claim for service connection for a cervical 
spine condition and defined the legal standard for such 
evidence by language that comports with the relevant 
regulatory provisions of 38 C.F.R.              § 3.156(a).  
The Board acknowledges that the Veteran did not receive pre-
adjudication notice of the Kent requirements; however, the 
Veteran's claim was readjudicated in March 2009.  Therefore, 
any timing errors are cured.  See Prickett, supra.

In sum, the Veteran has been provided VCAA notice in 
accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to 
nearly all pertinent provisions.  As such, the Board 
concludes that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, the 
Veteran's service treatment records, all relevant private and 
VA treatment records, and Social Security Administration 
(SSA) records have been associated with the claims file.  
Moreover, the Veteran was provided VA examinations with 
respect to his claim for an increased disability rating for 
PTSD.  The VA examination reports reflect an accurate review 
of the Veteran's medical history, a review of the claims 
files, a detailed examination of the Veteran, and a reporting 
of the Veteran's psychiatric symptoms and manifestations that 
addresses the pertinent rating criteria in this matter.  

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claims, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claims.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

Increased Rating for PTSD 

The Veteran contends that his service-connected PTSD warrants 
a higher disability rating.  The Board first notes that the 
medical evidence of record also reveals numerous diagnoses of 
a major depressive disorder.  See VA treatment records.  
However, in assessing the severity of the service-connected 
disability at issue, the Board is precluded from 
differentiating between symptomatology attributed to 
different disabilities in the absence of medical evidence 
that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  In the event that any nonservice-connected symptoms 
have not been clinically dissociated from manifestations of 
the Veteran's service-connected PTSD, VA must presume that 
all impairment shown is part and parcel of the service-
connected disability.

The Veteran underwent a VA examination in December 2003.  He 
reported subjective complaints of anger, depression, and 
anxiety.  He stated that he did not like being around other 
people and that his sleep was affected.  He continued to have 
dreams about his combat experiences, had a marked sense of 
hypervigilance, and was always on guard.  He spoke of an 
exaggerated startle response.  He described his relationship 
with his wife as strained and that he only had occasional 
contact with his children and their families.  The Veteran 
reported that he had no social relationships.  He stated that 
he was an angry person who often had violent and assaultive 
thoughts, but never acted on them.  He did express concern 
about his ability to function around others if forced to be 
with people especially in job settings.  He said that he did 
not have thoughts of suicide since 1991 and denied having any 
plan or intent to harm himself.  He was dressed in clean, 
casual attire and his speech was logical, relevant, coherent, 
and goal-directed.  His eye contact was appropriate.  He 
denied experiencing hallucinations, but stated that he had 
strange illusionary experiences.  There were no obsessive or 
ritualistic behaviors described.  He showed no impairment in 
cognitive functioning.  The examiner noted that the Veteran 
showed significant features of autonomic reactivity in his 
disturbed sleep, irritability, hypervigilance, and 
hyperstartle.  Diagnoses of PTSD and major depressive 
disorder, recurrent, moderate were listed on Axis I.  A 
Global Assessment Functioning (GAF) score of 58 was noted.  

The Veteran underwent a December 2003 evaluation for SSA 
benefits.  The Veteran reported that he had poor 
concentration due to being distracted by memories.  He 
reported that his sleep was disrupted by nightmares a couple 
of times per week.  He stated that his marriage had been 
strained by his PTSD symptoms and his wife would have left if 
not for her religious convictions.  He stated that he was 
anxious and constantly vigilant.  He reported no motivation 
and poor appetite.  He said that he felt suicidal everyday.  
With respect to employment history, the Veteran reported that 
the longest he had worked at the same job was 18 years and 
that the job consisted of working at the police department.  
He reported that he last worked outside the home two years 
ago.  The Veteran's affect was euthymic and mood seemed 
depressed and anxious.  He described himself as socially 
withdrawn and isolated and that he avoided situations because 
of a panic attack he experienced several years ago.  His 
speech was spontaneous, intelligible, relevant, and goal-
directed.  His thought processes seemed logical.  When asked 
about suicidal ideation, the Veteran admitted that he thought 
about suicide every day for two years but did not have the 
courage to do it and he thought suicide was wrong because of 
his religious convictions.  When asked about urges to hurt 
others, the Veteran said that he had serious anger problems 
in years past, but he had done better in recent years and 
currently did not want to hurt anyone.  On Axis I, diagnoses 
of PTSD and major depressive disorder were listed.  On Axis 
V, a GAF score of 43 was provided.  

In a January 2004 psychological evaluation, it was noted that 
the Veteran was diagnosed with PTSD and major depression.  
The consultant noted that the PTSD was reportedly from 
Vietnam experiences; however, the Veteran had a long work 
history which most recently ended when the company closed and 
not due to any performance problems on the part of the 
claimant.  The ADLs with the Veteran's employer indicated no 
problems on the job.  Affect was euthymic and thought 
processes were logical and the Veteran was cognitively 
intact.  The ADLs indicated that the Veteran was able to 
focus on tasks and was able to get along adequately with 
others.  

The Veteran was afforded another VA examination in April 
2004.  The Veteran complained of depression, anxiety, 
disturbed sleep, recurrent dreams of Vietnam and a preference 
to be alone.  These symptoms occurred a few times per week, 
were of mild to moderate severity and were present over the 
last year.  The Veteran stated that he had not worked since 
2003 and that he was not working because his back pain became 
more severe and the depression and anxiety became stronger.  
He stated that he went to church one to two times per week 
and saw his brother and sister at church every week.  He 
stated that he enjoyed gardening.  The Veteran reported that 
he had been employed as an outdoor salesman until 2003 when 
his company closed.  He had been happily married to his wife 
of 36 years and reported a close, loving relationship with 
his children and grandchildren.  He reported a near average 
level of social activities and leisure activities.  He was 
fully able to attend to his daily living and personal 
hygiene.  He was able to independently care for his personal 
hygiene and other basic activities of daily living.  He 
maintained good eye contact, established appropriate rapport 
and displayed no inappropriate behaviors.  He was alert and 
fully oriented with average memory and concentration.  The 
Veteran's speech was fluent, of normal rate, and well 
articulated.  His speech patterns were logical, relevant, 
coherent and goal-directed.  He denied any psychotic symptoms 
such as hallucinations, delusions, and disorders of thought 
or communication.  His affect was appropriate.  He did 
complain of depressed mood and anxiety.  He stated that 
within the last two months, he had a thought of suicide, but 
that he would never harm himself.  He did not report panic 
symptoms and did not report obsessive or ritualistic 
behaviors that might interfere with routine activities.  The 
Veteran's symptoms were noted to be of mild to moderate 
severity.  The Veteran stated that he could not work because 
of his chronic back pain, depression, and anxiety.  However, 
he also stated that he looked for work and people do not want 
to hire him because of his age and history of back ailments.  
A diagnosis of PTSD was noted as well as depressive disorder 
not otherwise specified, alcohol abuse (in partial 
remission).  A GAF score of 60 was noted which represented 
the cumulative effect of several medical disorders.  It was 
reported that a separate GAF for his PTSD would be 61.  

The 2004 VA treatment records show GAF scores predominantly 
from 60 or higher with one record noting a GAF score of 55.  
See November 2004, August 2004, May 2004, December 2004 VA 
treatment records.  

The VA treatment records from 2005 to 2006 show repeated 
problems with depression, panic attacks, irritability, anger, 
sleep disturbance, agitation, decreased energy with no active 
suicidal ideation despite suicidal thoughts daily, vague 
auditory and visual illusions, and racing thoughts.  The GAF 
scores were noted as 60 or higher.  See September 2005, June 
2005, March 2005, February 2006, May 2006 VA treatment 
records.

The Veteran was afforded a VA examination in December 2005.  
The Veteran complained of depressed mood, anxiety, 
hypervigilance, disturbed sleep, preference to be alone, poor 
concentration, exaggerated startle response, sporadic 
suicidal ideation with no plan.  Overall, the symptoms 
appeared to be of mild to moderate severity to occur several 
times a month and to have been present over the last year.  
The Veteran reported that he was unemployed since 2001 and 
that he had back problems, was depressed, and had anxiety 
problems.  He stated that he had been married to his wife 
since 1968 and that he only saw his children about three to 
four times a year because they don't see eye to eye.  He 
stated that he saw his daughter and four year old son 
approximately twice a month.  He also reported a good, close 
relationship with his wife currently although in the past 
they had separations.  The Veteran also stated that he had an 
older sister who he was very close to and that he saw her 
weekly.  He also saw his brother twice a month and visited 
with his other brother approximately every other month.  He 
stated that he attended church several weeks per month and 
had one good friend whom he saw about once a month.  He 
denied any history of violence or assaultiveness since the 
last rating examination.  The Veteran was dressed neatly with 
average grooming and hygiene.  He was able to independently 
care for his personal hygiene and other basic activities of 
daily living.  He maintained good eye contact and displayed 
no inappropriate behavior.  His speech was fluent, of normal 
rate, and well articulated.  The speech patterns were 
logical, relevant, coherent, and goal directed.  He denied 
any psychotic symptoms such as hallucinations, delusions, or 
disorders of thought or communication.  However, he did 
report some hyperarousal leading to misperceptions of the 
environment.  His mood was mildly dysthymic with a congruent 
affect.  He reported mild suicidal thoughts with no plan or 
intent.  No obsessive or ritualistic behaviors were reported.  
On Axis I, a diagnosis of PTSD, chronic, major depressive 
disorder and alcohol dependence in remission were noted.  A 
GAF score of 60 was listed that represented the cumulative 
impact of his various psychiatric diagnoses.  A separate GAF 
score for his PTSD was noted as a 61.  It was again noted 
that the Veteran was currently unemployed due to both his 
back problems and PTSD.  

In contrast, the Veteran's social worker completed a Mental 
Residual Functional Capacity Questionnaire.  In the 
questionnaire, a GAF score of 45 was noted and the highest 
GAF score in the past year was listed as a 55.  The Veteran 
appeared depressed, angry, and anxious.  The prognosis was 
very poor.  The social worker noted that the Veteran's 
symptoms included decreased energy, thoughts of suicide, 
feelings of guilt, blunt, flat, or inappropriate affect, 
generalized persistent anxiety, mood disturbance, 
seclusiveness, emotional withdrawal or isolation, persistent 
irrational fear of a specific object, activity or situation 
which results in a compelling desire to avoid the dreaded 
object, activity, or situation, intense and unstable 
interpersonal relationships and impulsive and damaging 
behavior, motor tension, deeply ingrained, maladaptive 
patterns of behavior, vigilance and scanning, sleep 
disturbance, and recurrent severe panic attacks.  The social 
worker also indicated that the Veteran's mental abilities and 
aptitudes needed to do unskilled work were noted 
predominantly as "unable to meet competitive standards" and 
"no useful ability to function."  The social worker noted 
that the Veteran had no tolerance for any work function.  

In a January 2005 letter, the Veteran's social worker 
explained that the Veteran exhibited symptoms such as low 
self esteem, lots of fears, judging himself harshly, dizzy 
spells, problem with balance, and was overly impulsive at 
times.  A GAF score of 50 was listed.  It was noted that he 
was very demoralized and afraid of losing control.  In 
reviewing the records, it was noted that there was no current 
productivity, affect was flat, short term memory was blunted, 
the Veteran had little to no motivation, and he was unable to 
obtain or maintain work and social relationships which 
amounted to a Veteran or two, his wife on some days, and his 
therapist.  

In April 2006, the Veteran underwent a psychological 
evaluation.  The Veteran was cooperative and spoke freely.  
The content of his verbalizations were logical, relevant, and 
coherent.  His affect was dysphoric.  He stated that he had 
no friends and nothing to do and that he could not work.  It 
was noted that he was generally introverted and withdrawn and 
kept others at a distance.  He disliked having people around 
him and spent most of his time by himself.  His withdrawal 
and isolation exacerbated his symptoms.  He was generally 
unproductive being preoccupied with his present and past 
difficulties, accomplishing little on a typical day.  He 
stated that there was not a day that went by where he did not 
think about suicide.  As a worker, his relationships with co-
workers and supervisors may be marked by distance and 
conflict, with variable productivity.  On Axis I, diagnoses 
of PTSD, depressive disorder NOS, and alcohol abuse, in 
remission were noted.  A GAF score of 50 was noted.  

The Veteran was afforded a VA examination in December 2007.  
The Veteran reported subjective complaints of depression, 
anxiety, intrusive thoughts, nightmares, isolated behavior, 
difficulties in attention, concentration and memory.  The 
Veteran stated that he was unemployed due to a combination of 
back pain, depression, and anxiety.  The Veteran was married 
for 40 years to the same woman, but that the relationship had 
problems during its duration and there have been 3 or 4 
separations.  The Veteran stated that he had no social 
relationships.  The Veteran stated that there were no 
activities or leisure pursuits.  He did not report a history 
of violence and assaultiveness and did not report a history 
of suicide attempts.  The examiner noted that the Veteran's 
social interpersonal relationships appear to have declined 
and that recreation and leisure pursuits appear to have 
declined.  Impairment of thought process and communication 
was not reported or observed.  The Veteran stated that he had 
auditory disturbances on a daily basis and no visual 
hallucinations were noted.  The auditory hallucinations 
appeared to be diffuse and undifferentiated.  The Veteran had 
intermittent eye contact and no inappropriate behavior was 
noted.  The patient stated that there was an almost daily 
thought of suicidality but that the Veteran would not engage 
in such behavior or attempt suicide.  Homicidal ideations 
were denied.  The Veteran's hygiene was noted as fair to 
good.  The Veteran was oriented in all three spheres with 
intact and evident recall for immediate, recent, and remote 
events.  The Veteran stated that his memory was fair.  Any 
obsessive or ritualistic behavior appeared to consist of 
checking doors probably more often than they needed to be 
checked.  The rate and flow of speech were within normal 
limits and there were not irrelevant, illogical, or obscure 
speech patterns noted.  The patient stated that his panic 
attacks were situational and occurred only in instances where 
the patient was around crowds of people.  The Veteran 
reported depression of a very severe level daily and anxiety 
at pretty much the same amount in frequency.  Impaired 
impulse control was not reported or observed.  The Veteran 
reported not sleeping more than two hours per night without 
sleep disturbance.  It was noted that the Veteran's 
depressive disorder was at least equal to or as operative as 
the Veteran's PTSD.  On Axis I, a diagnosis of Major 
depressive disorder, recurrent was noted.  Comorbidity on 
Axis I, a diagnosis of PTSD was noted.  A GAF score of 50 was 
noted.  The examiner noted that it was difficult to determine 
whether the Veteran's PTSD actually worsened or whether it 
was the Veteran's depression that actually worsened.  In 
reviewing the past examinations, the examiner explained that 
the PTSD symptoms had become almost secondary to depression, 
both situational and probably biochemical.  Since the last VA 
examination, the routine responsibilities of self-care seemed 
about equal, family role functioning seemed about equal, 
physical health appeared to have declined, and social 
interpersonal relationships appear to be declined, and 
recreational and leisure pursuits apparently declined.  The 
Veteran stated that he was unemployed due to a combination of 
chronic back pain, depression, and anxiety.  After reviewing 
the records, the examiner believed that two different Axis I 
diagnoses were operative and it appeared that the depression 
and anxiety were at least as likely as PTSD for the emotional 
component of the Veteran's unemployment.  It was noted that 
the depression and anxiety, which may be situational related 
to physical health, finances, and domestic situation were 
also responsible for the present emotional condition and 
psychiatric condition that the Veteran was in.  The examiner 
noted that it appeared that there was reduced reliability and 
productivity due to PTSD signs and symptoms.  

The more recent VA treatment records show consistent symptoms 
of sleep impairment, anxiety, depression, isolation, poor 
appetite, social withdrawal, decreased energy level, 
hypervigilance, racing thoughts, vague auditory illusions, 
and reduced concentration.  The 2007 and 2008 VA treatment 
records show GAF scores predominantly 60 or higher.  See 
March 2008, January 2008, September 2007, June 2007, February 
2007 VA treatment records.  

The Veteran's service-connected PTSD is rated under 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Upon review, the Board finds that the criteria for a 70 
percent disability rating for the Veteran's PTSD have been 
met.  The Veteran's symptoms, particularly his intrusive 
thoughts of wartime memories, hypervigilant state, 
intermittent suicidal thoughts, and social isolation, have 
resulted in social and occupational impairment with 
deficiencies in most areas.  For instance, the most recent VA 
examination provided a GAF score of 50, indicating more 
serious symptoms.  The VA examiner also stated that the 
Veteran's social relationships and leisure and recreation 
activities have declined and that the Veteran's PTSD affected 
his employment.  Further, the multiple statements from the 
Veteran's social worker show assigned GAF scores that reach 
as low as 45, also indicating serious symptoms.  The Veteran 
has reported that he has been an angry person and the April 
2006 psychologist expressed concern with regard to the 
Veteran working with others.  The Veteran has also reported 
poor concentration and irritability.  Lastly, the Veteran 
reported an obsessional ritual in his most recent VA 
examination, such as rechecking locked doors.  In making this 
determination, the Board acknowledges that not every element 
of the 70 percent disability rating has been shown.  For 
example, there is no evidence demonstrating spatial 
disorientation, neglect of personal appearance and hygiene, 
speech intermittently illogical, obscure, or irrelevant; or 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  
Nonetheless, the Court has held that the symptoms enumerated 
under the schedule for rating mental disorders are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Although there is some negative evidence weighing against the 
Veteran's claim, in resolving the benefit of the doubt in the 
Veteran's favor, the Board finds that the Veteran's symptoms 
more closely approximate the criteria of the higher 
disability rating of 70 percent.  38 C.F.R.          § 4.130 
(2008).

However, the total occupational and social impairment 
contemplated by a 100 percent rating is not shown.  The Board 
notes that the Veteran has reported some remote auditory and 
visual illusions; however, there is no evidence of gross 
impairment in thought processes or communication; delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives or own 
name.  In fact, the medical evidence, specifically the VA 
examination reports, indicates that the Veteran has been 
fully alert with logical thought process, fully oriented, and 
possessing intact memory.  His GAF scores reflect a serious 
impairment, but not a total social and industrial impairment.  
Therefore, a rating of 70 percent, but not more, for PTSD is 
warranted.

Finally, in view of the Court's holding in Hart, the Board 
has considered whether the Veteran is entitled to a 
"staged" rating for his service-connected PTSD.  However, 
upon reviewing the longitudinal record in this case, the 
Board finds that at no time since the filing of the Veteran's 
claim for an increased disability rating, has his service-
connected PTSD been more disabling than as currently rated 
under the present decision.  

The Board has also considered referral for extra-schedular 
consideration.  See 38 C.F.R. § 3.321(b)(1) (2008); Thun v. 
Peake, 22 Vet App 111 (2008).  With respect to the first 
prong of Thun, the evidence in this case does not show such 
an exceptional disability picture that the available 
schedular evaluation for the service-connected PTSD is 
inadequate.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for the service-connected PTSD are 
adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.

New and Material Evidence

Service connection was previously denied for a cervical spine 
condition by a January 1988 Board decision.  The Veteran was 
notified of the decision and his procedural and appellate 
rights and did not appeal.  38 C.F.R. § 20.1100 (2008).

The evidence of record at the time of the prior final denial 
in January 1988 includes numerous lay statements, the 
Veteran's statements, and VA and private treatment records.  
The Veteran reported that he injured his neck when pushed out 
of a helicopter and fell into a rice paddie.  The service 
treatment records were completely negative for any mention of 
the neck or cervical spine.  The post-service medical 
evidence of record showed that the Veteran was treated in 
1972 for a stiff neck and headaches.  Then, the medical 
evidence beginning in the early 1980s shows that the Veteran 
was treated specifically for a cervical spine disability.  
The January 1988 Board decision denied the Veteran's claim 
for service connection.  Although the Board recognized the 
Veteran's current medical treatment for a cervical spine 
condition and the lay statements attesting to the Veteran's 
in-service injury, the Board denied the claim because there 
was no evidence of the chronicity of the Veteran's cervical 
spine condition and no evidence of an in-service injury in 
the service treatment records.   

Thereafter, in February 2004, the Veteran submitted a 
statement requesting that his claim for service connection 
for a cervical spine condition be reopened.  In a June 2004 
rating decision, the RO denied service connection for a 
cervical spine condition finding that the evidence was not 
new and material.   

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

38 C.F.R. § 3.156(a) provides that a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the Veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

Based on the grounds stated for the denial of service 
connection for a cervical spine condition in the January 1988 
Board decision, new and material evidence would consist of 
evidence of chronicity of the cervical spine condition, 
evidence of an in-service injury, or medical evidence linking 
such disability to active service.  Evidence submitted since 
the last denial in January 1988 includes private treatment 
records, SSA records, VA treatment records, lay statement, 
the Veteran's statements, and employment records.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the Board's January 1988 
decision and finds that new and material evidence has been 
received sufficient to reopen the previously denied claim for 
service connection for a cervical spine condition.  The most 
significant of the evidence received, for the purposes of 
reopening the claim, is the letter from H.C.  received by the 
RO in February 2004.  In the letter, the Veteran's fellow 
serviceman, H.C. explained that he remembered the incident 
that the Veteran asked him about and stated that it occurred 
during a mission, thereby corroborating the Veteran's 
statements that he fell heavily onto his head into a rice 
paddie after jumping from a helicopter with 30 to 40 pounds 
of equipment on his back during a search and rescue mission.  

The Board finds that H.C.'s statement constitutes new and 
material evidence as it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2008).  In making this determination, the Board 
notes that the Court has determined that evidence submitted 
to reopen a claim is presumed to be true for the purpose of 
determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  As detailed above, the January 
1988 Board decision denied the Veteran's claim for service 
connection, in part, because there was no evidence of any in-
service injury.  As the statement submitted provides details 
of an in-service accident, which is presumed to be true, the 
Board finds that new and material evidence has been received 
pursuant to 38 C.F.R.            § 3.156(a) regarding the 
cervical spine condition.  Therefore, the claim is reopened.

For the reasons stated in the REMAND portion of this decision 
below, the Board concludes that additional development is 
required in order to address the merits of the underlying 
service connection claim.






	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating of 70 percent, but not higher, for the 
Veteran's service-connected PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Having received new and material evidence to reopen a claim 
of entitlement to service connection for a cervical spine 
condition, the appeal is granted to this extent only.


REMAND

Cervical Spine Condition 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

The Board notes that the Veteran has not been afforded a VA 
examination with respect to his claim.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  The medical evidence of record shows that the Veteran 
has a current disability and reveals a long documented 
history of cervical spine problems.  However, there is no 
evidence of an in-service injury in the service treatment 
records.  Nonetheless, the Veteran has submitted significant 
lay statements from fellow servicemen attesting to the 
Veteran's neck injury during service and his frequent neck 
problems thereafter.  The Federal Circuit has held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  Robinson v. Shinseki, 2008-7096 (Fed. 
Cir, March 3, 2009).  In light of the foregoing, the Board is 
of the opinion that a VA examination would be probative in 
ascertaining whether the Veteran currently has a cervical 
spine condition that is etiologically related to his active 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Therefore, a VA examination that addresses whether 
it is at least as likely as not that the Veteran's current 
cervical spine disability began during service or is related 
to any incident of service would be useful in adjudication of 
the Veteran's claim.  See 38 U.S.C.A. § 5103A(d).  

TDIU and Dental Condition

The record reflects that a May 2008 rating decision denied 
entitlement to a total disability evaluation and denied 
service connection for a dental condition.  The Veteran 
submitted a timely Notice of Disagreement with respect to the 
decision in August 2008.  However, a Statement of the Case 
has not yet been issued by the RO.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue same is a procedural defect.  In light of the present 
procedural posture of these issues, the Board is obligated to 
remand the issues for proper development, to include issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue a 
statement of the case regarding the issues 
of entitlement to a total disability 
evaluation and entitlement to service 
connection for a dental condition.  The 
statement of the case must contain all 
applicable laws and regulations.  The 
Veteran should be advised of the time 
period in which to perfect his appeal.  38 
C.F.R. § 20.302(b).

2.  The RO or the AMC should schedule the 
Veteran for an examination in order to 
ascertain the nature and etiology of any 
cervical spine condition that is present.  
The claims folder is to be furnished to 
the examiner for review.  Following a 
review of the relevant evidence, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner must:

a) Indicate whether the Veteran currently 
has a cervical spine disability.

b) The examiner should provide an opinion 
as to whether it is at least as likely as 
not (whether there is a 50 percent or 
higher degree of probability) that the 
disability began during service or is 
etiologically related to any incident of 
the Veteran's active military service.

The examiner is advised that the term 'as 
likely as not' does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner may make judgments as to the 
plausibility of the medical history 
provided by the Veteran insofar as the 
application of his or her medical 
expertise to the information available 
qualifies him or her to do so.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue(s) on appeal.  
If any benefit sought remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case  and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


